CONCURRING OPINION.
Bond, J.
— The statute under consideration entitles a withdrawing stockholder, under the conditions alleged in the petition, “to receive on demand” his claim. It further provides in effect that, if the board of directors do not consent to pay his demand, it shall not be enforceable against “more than one-half of the unloaned funds in the treasury of the corporation.” R. S. 1889, section 2810.
The state from which the act in question was taken construed these provisions to give a withdrawing stockholder the right to reduce his demand to a judgment, with a further right to an execution under said judgment, adapted to reach the funds made liable under the act. In that case, this end was effectuated by an order of court, suspending for a reasonable time the issuance of an execution in enforcement of judgment rendered in favor of a retiring stockholder. Building Ass’n v. Silverman, 85 Pa. St. 394.
That authority is directly in point as to the power of a court of law to suspend or control its process in a *392case like the present; it is also in harmony with the universal rule that all courts can stay or quash executions upon their judgments to prevent abuse or injustice. American Wine Co. v. Scholer, 13 Mo. App. 350.
In exercising this prerogative, courts of law have full power to act according to the circumstances of the matter in hand, or as the rule has been expressed: “The power of courts to temporarily stay the issuing of execution is exercised in an almost infinite variety of circumstances, in order that the ends of justice may be accomplished. In many cases this power operates almost as a substitute for proceedings in equity, and enables the defendant to prevent any inequitable use of the judgment or writ.” Freeman on Execution, section 32; Commonwealth Magee, 49 Am. Dec. 509, 514.
Under this rule and the broad scope of a judgment under our reformed procedure, as well as by the express provision of the statutes subjecting a specific portion only of the assets of building associations to the demands of withdrawing members, there is no impediment to a special judgment and execution against the particular fund rendered applicable by the statute governing these corporations. This case presents no elements bringing it within the peculiar cognizance of a court of equity.
It is a mere matter of legal liability, the amount of which can be readily ascertained on a reference with nothing to distinguish it from other forms of debt, except the limitation as to its enforcement against a particular fund. This difference does not render a court of law incompetent to afford an adequate remedy. Hence it is unnecessary to compel a repleader in this case for the purpose of submitting the same cause of action upon a petition in equity.
In the case at bar the court neither confined the *393recovery of the plaintiff to the fund rendered liable to his claim by Jaw, nor suspended the execution of its judgment so as to restrict its enforcement against said fund. as reverses the cause.
I concur therefore only in so much of the opinion of my associates,